Citation Nr: 1015128	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
environmental hazards.

2.  Entitlement to service connection for sinusitis, to 
include as due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1974 to May 1976, September 2002 to September 2003, 
and October 2003 to October 2004.  He served in the Southwest 
Asia theater of operations during the Persian Gulf War for 
six months in 2004.  In between his periods of active duty, 
the Veteran served in the United States Army Reserves on 
various periods of active duty for training (ACTDUTRA) and 
inactive duty for training (INACTDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In July 2005 and October 2005, the Veteran appealed the 
denial of his claims of entitlement to service connection for 
tension type headaches, posttraumatic stress disorder, panic 
disorder, acid reflux disease, and a left knee condition.  As 
service connection for these disabilities was granted in 
rating decisions dated in December 2005, February 2006, and 
July 2006, these claims are not before the Board on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his substantive appeal on a VA Form 9, the Veteran 
requested that a hearing before a Veterans Law Judge be 
conducted at his local RO.  A Video Conference Hearing was 
scheduled for June 2007.  In May 2007, the Veteran was 
notified at his address of record of this upcoming hearing 
and the requirement that he submit paperwork to VA in order 
to retain his hearing time slot.  No response was received 
from the Veteran, and he failed to appear for the hearing.  
Accordingly, his hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

This case was previously before the Board in April 2009 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).




FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
COPD is related to active service.

2.  The evidence of record does not show that the Veteran 
currently has chronic sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
COPD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letters dated in April 2005 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his claims for service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence.  The notice provided in these letters did 
not address how VA determines disability ratings and 
effective dates if service connection is awarded.  Such 
error, however, did not prejudice the Veteran given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disabilities.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records and 
VA outpatient treatment records.  No private treatment 
records pertinent to the Veteran's claims have been obtained.  
The duty to assist is not applicable in this regard, however, 
as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).  VA medical examinations with respect 
to the Veteran's claims were conducted in February 2005 and 
June 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

A.  Applicable Law

The Veteran seeks entitlement to service connection for COPD 
and sinusitis.  He contends that both of these disabilities 
were caused by his exposure to environmental hazards such as 
vehicle fumes, diesel fumes, dust, sand, CS gas, gasses from 
rocket fire, asbestos, solvents, oil based paints, and smoke 
from burning buildings, trash, vehicles, and bodies while in 
active service, and in particular during his deployment in 
the Persian Gulf.

A "Veteran" is "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  "Active military, 
naval, or air service" includes active duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  It also includes any period 
of active duty for training (ACTDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty and any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  Id.  The 
effect of the distinction between active duty versus ACTDUTRA 
and INACTDUTRA is that an individual who has served on active 
duty is a Veteran while an individual who has served only on 
ACTDUTRA and/or INACTDUTRA must establish a service-connected 
disability in order to achieve Veteran status.  See Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  To establish service connection for a 
disability, there generally must be (1) medical evidence of a 
current chronic disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or permanent aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current chronic 
disability and the in-service injury or disease.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In addition, service 
connection may be established for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the injury or 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in 
establishing service connection.  For example, a Veteran is 
presumed to be in sound condition upon entry into service 
except as to injuries or diseases noted during his entrance 
medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut this presumption, VA must show by clear 
and unmistakable evidence both that the injury or disease in 
question existed prior to service and that it was not 
aggravated by service.  Id; see also VAOPGCPREC 3-03; Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

A preexisting injury or disease also is presumed to have been 
aggravated by a Veteran's active military, naval, or air 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the injury or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of a preexisting injury or disease do 
not constitute an increase in disability unless the 
underlying injury or disease, as contrasted with symptoms, 
has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Thus, "a lasting worsening" - 
that is, a worsening that existed not only at the time of 
separation but one that currently still exists, is required.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

As both of these presumptions apply only to Veterans, their 
advantages do not extend to individuals who served only on 
ACTDUTRA and/or INACTDUTRA.  Paulson, 7 Vet. App. at 470-71 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation where the 
appellant served only on ACTDUTRA and had not established any 
service-connected disabilities for that period); see also 
McManaway v. West, 13 Vet. App. 60, 67 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

B.  Facts

The Veteran's service treatment records for his first period 
of active service from June 1974 to May 1976 do not reveal 
that the Veteran ever complained of, sought treatment for, or 
was diagnosed with COPD or sinusitis.  Indeed, at enlistment 
and upon separation, the Veteran's lungs and chest and 
sinuses were given normal clinical evaluations.

Reserve duty treatment records dated in April 1983, June 
1987, June 1991, and April 1998 reflect that the Veteran 
reported hay fever, allergies, sinusitis, and ear, nose, and 
throat trouble.  He denied chronic cough, shortness of breath 
and pain or pressure in the chest.  The associated clinical 
evaluations of his sinuses and lungs and chest were normal.

The Veteran reported previous chest X-ray abnormalities to 
the VA Health Care System (HCS) in Central Arkansas in 
November 2001.  He also reported a history of occupational 
asbestos exposure.  Chest X-rays conducted contemporaneously 
with these reports revealed apical thickening but no pleural 
plaques or lung infiltrates.  As such, the VA physician 
described the Veteran as asymptomatic.

Service treatment records for the Veteran's second period of 
active service from September 2002 to September 2003 do not 
reveal that the Veteran ever complained of, sought treatment 
for, or was diagnosed with COPD or sinusitis.  In June 2003, 
the Veteran indicated that he was not experiencing 
respiratory or sinus problems, and had not developed any such 
symptoms at any time during this period of active service.  
Lastly, he indicated that there was no injury or illness he 
suffered during this period of active service for which he 
did not seek medical care.

The Veteran's service treatment records from his final period 
of active service from October 2003 to October 2004 also do 
not reveal that he ever complained of, sought treatment for, 
or was diagnosed with COPD or sinusitis.  Upon separation, he 
indicated that there was no injury or illness he suffered 
from during this period of active service for which he did 
not seek medical care.

Subsequent to his final period of active service, the Veteran 
continued to seek treatment for a variety of health issues 
from VA facilities.  He complained of sinus congestion and 
related symptoms to the VA HCS in Central Arkansas in October 
2004.  The VA physician noted that the Veteran smokes and has 
a history of occupational asbestos exposure.  He diagnosed 
the Veteran with an upper respiratory tract 
infection/bronchitis, prescribed medication, and advised him 
to quit smoking.

In February 2005, the Veteran was afforded a VA general 
medical examination.  He reported sinus symptoms but 
generally denied respiratory symptoms.  Chest X-rays revealed 
no mass, infiltrate, or pleural effusion, but mild chest 
hyperexpansion consistent with COPD was noted.  Sinus X-rays 
were normal with the exception of a partial opacity in the 
right maxillary sinus.  After reviewing these findings and 
conducting a thorough physical examination, the VA examiner 
diagnosed the Veteran with COPD and right maxillary 
sinusitis.

Later in February 2005, the Veteran presented to the VA NPH 
in North Little Rock, Arkansas, with a variety of health 
issues.  He was diagnosed with acute sinusitis, among other 
things, prescribed medication, and instructed to return for 
follow up in two weeks.

The Veteran's scheduled follow up visit occurred in March 
2005.  Physical examination and clinical findings showed his 
improvement.  The Veteran thus was diagnosed with resolving 
sinusitis.

In April 2005, the Veteran submitted a statement in support 
of his claim.  He indicated that he was exposed to CS gas, 
vehicle fumes, sand storms, dust, asbestos, solvents, oil 
based paints, and smoke from burning buildings, trash, 
vehicles, and bodies while training for and serving on active 
duty in Kuwait and Iraq.  He further indicated that his 
sinuses had been "fouled up" since he returned to the 
United States from active duty.

The Veteran underwent a VA joints examination with respect to 
unrelated claims in September 2005.  During this examination, 
he reported having had pleurisy four times throughout his 
life.

In June 2009, the Veteran was afforded a VA respiratory 
examination.  He informed the VA examiner of his exposure to 
environmental hazards while serving on active duty in the 
Persian Gulf.  He also related that he smoked a pack of 
cigarettes per day from age 16 to age 38, quit smoking for a 
period of 10 years, resumed smoking as much as four packs of 
cigarettes per day in 2003, and quit smoking for a second 
time in February 2009.  Upon physical examination and review 
of pulmonary function test results which were normal, a chest 
X-ray that revealed no abnormalities, and a November 2008 
computerized tomography (CT) scan of the Veteran's chest 
which showed emphysematous changes with apical bullae and 
scarring, the VA examiner diagnosed the Veteran with mild 
COPD.  He opined that this disorder was related to 
nonmilitary factors such as smoking.  However, he then stated 
his belief that the Veteran's COPD was exacerbated or 
aggravated by his exposure to environmental hazards during 
active military service.

The Veteran also was afforded a VA nose, sinus, larynx, and 
pharynx examination in June 2009.  He related to the VA 
examiner his exposure to environmental hazards while serving 
on active duty in the Persian Gulf and reported that he began 
experiencing sinus problems upon his return.  When questioned 
on why no complaint of sinusitis is documented in the 
separation paperwork for his final period of active service, 
the Veteran indicated that he was anxious to get home to be 
with his dying mother and did not want to be held at the 
separation center any longer.  Physical examination and X-
rays of the Veteran's sinuses were normal.  Noting these 
findings and that the Veteran's claims file did not contain 
"a great deal of information ... as to an ongoing problem with 
sinusitis" (no significant history of recurrent purulent 
sinusitis and only one episode of right maxillary partial 
opacity in February 2005), the VA examiner diagnosed the 
Veteran with only a past history of sinusitis.  He also 
diagnosed the Veteran with rhinitis.  The VA examiner then 
opined with speculation that the Veteran's present sinusitis 
complaints were at least as likely as not related to his in-
service exposure to environmental hazards.

In August 2009, an addendum was attached to the Veteran's 
June 2009 VA respiratory and nose, sinus, larynx, and pharynx 
examinations.  The VA examiner again noted the Veteran's 
November 2008 CT scan which reflected "emphysematous 
changes[,] particularly apical bullae consistent with COPD 
due to cigarette smoking."  He then clarified his statement 
that the Veteran's COPD was aggravated by his exposure to 
environmental hazards while serving in the Persian Gulf.  He 
stated that the aggravation he referred to would have been 
manifested by coughing and congestion symptoms rather than 
objective findings such as emphysematous or bullous changes.  
The VA examiner further stated that it would be transient.  
With respect to the Veteran's sinusitis, the VA examiner 
explained that his previous opinion was that the Veteran's 
sinus symptoms could have been aggravated by his in-service 
exposure to environmental hazards.  He noted that the same 
clarification he made regarding the Veteran's COPD could be 
said of his sinusitis, in that the Veteran's sinusitis 
symptoms would not be reflected clinically.

C.  Analysis

At the outset, the Board notes that because the Veteran's 
respiratory and sinus symptoms have been attributed to known 
diagnoses of COPD and sinusitis, consideration of whether 
these symptoms are a manifestation of an undiagnosed illness 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
unnecessary.

The Board further notes that no development has been 
undertaken to determine the precise dates that the Veteran 
served on ACTDUTRA and INACTDUTRA.  Such development, 
however, is not required to adjudicate the Veteran's claims.  
As discussed below, the existing evidence of record clearly 
shows that the Veteran is not entitled to service connection 
for COPD or sinusitis.

1.  COPD

In light of the evidence, the Board finds that entitlement to 
service connection for COPD is not warranted.  The Veteran 
has a current chronic COPD disability, as he was diagnosed 
with COPD in February 2005 and mild COPD in June 2009.

However, the record does not show that the Veteran incurred 
or permanently aggravated any respiratory disorder in active 
military service.  With respect to incurrence, the Veteran 
has not pointed to even one instance during his active or 
reserve duty in which he experienced respiratory difficulty.  
His service and reserve treatment records also do not reveal 
such an instance.  Indeed, these records are devoid of any 
indication that the Veteran ever complained of, received 
treatment for, or was diagnosed with any respiratory problem, 
to include COPD.

The first evidence of record of any respiratory pathology is 
from November 2001, when the Veteran was asymptomatic despite 
VA chest X-ray findings of apical thickening with no pleural 
plaques or lung infiltrates.  This finding postdates his 
first period of active duty by over 25 years but predates his 
second and third periods of active duty and portions of his 
reserve duty.  It is unclear to the Board whether apical 
thickening alone constitutes a disease.  A determination on 
this matter is unnecessary in this case because, even 
assuming that the Veteran had a preexisting respiratory 
disease, there is no evidence that it was permanently 
aggravated by his active military service.  The Board 
acknowledges that the VA examiner who conducted the Veteran's 
June 2009 respiratory examination initially opined that the 
Veteran's COPD was aggravated by his exposure to 
environmental hazards during active duty in the Persian Gulf.  
Yet, he specifically clarified in his August 2009 addendum 
that this in-service aggravation would have been transient 
rather than permanent, in that the Veteran would have 
manifested symptoms such as coughing and congestion but 
nothing that could be confirmed by clinical findings, like 
emphysematous or bullous changes, as a lasting increase in 
his disability.  As indicated in the law section above, 
transient aggravation is not sufficient for VA purposes.  
Routen, 10 Vet. App. at 189; Beverly, 9 Vet. App. at 405; 
Verdon, 8 Vet. App. at 538; Jensen, 4 Vet. App. at 306-307; 
Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

There also is no probative evidence associating the Veteran's 
current chronic COPD disability with his active military 
service.  The VA examiner who conducted the Veteran's June 
2009 respiratory examination concluded that his COPD was 
related to, consistent with, and due to cigarette smoking.  
Service connection claims filed after June 9, 1998, cannot be 
granted if the claimed disability resulted from a disease or 
injury attributable to the use of tobacco products by the 
Veteran during his active military service.  38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.

The Board acknowledges the Veteran's contention that his COPD 
is related to his exposure to environmental hazards during 
active service, particularly service in the Persian Gulf.  
The Veteran is competent to relate his service experiences, 
such as exposure to environmental hazards.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, he is not competent to conclude that 
his COPD was caused by this exposure.  Such an opinion 
regarding etiology requires specialized medical training that 
a lay person like the Veteran lacks.  Espiritu, 2 Vet. App. 
at 492.  As noted above, the etiology opinion rendered by the 
VA examiner does not support the Veteran's contention.

Accordingly, entitlement to service connection for COPD is 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

2.  Sinusitis

The Board also finds that entitlement to service connection 
for sinusitis is not warranted.  There is no indication that 
the Veteran had a current diagnosis of a chronic sinusitis 
disability at any point during the period on appeal.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the Veteran has a disability when a claim for 
compensation for that disability is filed or at any time 
during the pendency of such a claim and that a Veteran may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).  
The Veteran was diagnosed with right maxillary sinusitis and 
acute sinusitis in February 2005.  By March 2005, however, 
this condition was resolving.  The medical evidence of record 
does not demonstrate that the Veteran suffered from a 
sinusitis episode at any other point on appeal.  Due in large 
part to this lack of documentation of "an ongoing problem 
with sinusitis," as well as the fact that physical 
examination and X-rays of the Veteran's sinuses were normal, 
the VA examiner who conducted the Veteran's June 2009 nose, 
sinus, larynx, and pharynx examination diagnosed him with 
only a past history of sinusitis.  Absent any evidence of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Entitlement to 
service connection for sinusitis therefore is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not 
applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


